Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-4, 8, 11-14, and 17-20 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claim 20), machine (claims 1-10), and article of manufacture (claims 11-19).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A system for managing preparation of a medication for a patient, the system comprising: 
-one or more processors; and 
-a memory comprising instructions that, when executed by the one or more processors, cause one or more processors to: 
-monitor an electronic data feed, the electronic data feed including data indicating medication orders; 
-provide, for display at an output device, an electronic virtual queue in which orders for medications to be prepared are listed and updated in real time based on changes from the electronic data feed; 
-receive, based on monitoring the electronic data feed, information indicative of an order for medication for a patient from the electronic data feed; 
-determine a position of the order for the medication in a virtual queue configured to display multiple medication orders having a same type or a same component as the medication; 
-provide, for display at the output device, the virtual queue and an indicator of the order for the medication at the position in the virtual queue among respective indicators of the multiple medication orders having the same type or the same component as the medication; 
-receive a first user selection of the order associated with the patient; 
-provide for display each medication component to be picked from inventory to prepare the multiple medication orders with the order associated with the patient;
-capture, using an image recording device, an image, video, or barcode information identifying each medication component used to formulate the medication;
-provide, after the first user selection and capturing of the image, video or barcode information, for display on a display screen, respective captured images representative of each component used to prepare the medication associated with the order, together with a display of one or more graphical tools configured to assist a user in viewing and verifying the respective image and a display of one or more disposition controls for verifying that the medication was correctly prepared with each component; 
-receive, after the respective captured images are provided for display with the one or more graphical tools, a second user selection of the one or more disposition controls, indicating verification that the medication was correctly prepared with each component; and 
-provide to a device separate from the one or more processors, based on the second user selection and verification, a notification that the respective order is available for the patient.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because managing preparation of a medication is similar to managing rules or instructions to follow for proper medication preparation.
Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because observing a feed of incoming medication orders and receiving indicators of medication orders having the same type or component to prepare the medication orders can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for managing preparation of a medication for a patient (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 69), the system comprising: 
-one or more processors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 70); and 
-a memory comprising instructions that, when executed by the one or more processors, cause one or more processors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 72) to: 
-monitor an electronic data feed, the electronic data feed including data indicating medication orders; 
-provide, for display at an output device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 29), an electronic virtual queue in which orders for medications to be prepared are listed and updated in real time based on changes from the electronic data feed; 
-receive, based on monitoring the electronic data feed, information indicative of an order for medication for a patient from the electronic data feed; 
-determine a position of the order for the medication in a virtual queue configured to display multiple medication orders having a same type or a same component as the medication; 
-provide, for display at the output device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 29), the virtual queue and an indicator of the order for the medication at the position in the virtual queue among respective indicators of the multiple medication orders having the same type or the same component as the medication; 
-receive a first user selection of the order associated with the patient (extra-solution activity, see MPEP 2106.05(g)); 
-provide for display each medication component to be picked from inventory to prepare the multiple medication orders with the order associated with the patient;
-capture, using an image recording device, an image, video, or barcode information identifying each medication component used to formulate the medication (extra-solution activity, see MPEP 2106.05(g); para. 28, camera);
-provide, after the first user selection and capturing of the image, video or barcode information, for display on a display screen, respective captured images representative of each component used to prepare the medication associated with the order, together with a display of one or more graphical tools configured to assist a user in viewing and verifying the respective image and a display of one or more disposition controls for verifying that the medication was correctly prepared with each component (extra-solution activity, see MPEP 2106.05(g)); 
-receive, after the respective captured images are provided for display with the one or more graphical tools, a second user selection of the one or more disposition controls, indicating verification that the medication was correctly prepared with each component (extra-solution activity, see MPEP 2106.05(g)); and 
-provide to a device separate from the one or more processors, based on the second user selection and verification, a notification that the respective order is available for the patient (extra-solution activity, see MPEP 2106.05(g); para. 32).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 11 and 20 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application. 
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2, 12: The claim specifies aggregating orders and determining medication containers to retrieve and providing an indication of the medication containers for display, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Claims 3, 13: The claim specifies receiving images to prepare the medication, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 4, 14: The claim specifies updating the virtual queue, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 5, 15: The claim specifies receiving the first notification received from a reader device and providing delivery progress information, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 6, 16: The claim specifies identifying unused medications to be returned and determine if it can be used to fill a medication in the queue, which can all be performed in the mind and display the notification to fill with the returned unused medication, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 7, 17: The claim specifies determining if it can be filled with a return medication based on comparing expiration time and estimated time of delivery, which can all be performed in the mind.
Claims 8, 18: The claim specifies determining the order of filling a medication with a returned unused medication (mental process), and providing a notification indicating which order to combine with, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 9, 19: The claim specifies providing a notification with overlaying a path for the delivery person on a map, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 10: The claim specifies identifying a delivery location and determining whether medication is ready for delivery or not (mental process), and providing a notification, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 11, and 20 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as provide an electronic virtual queue, receive an order, provide the virtual queue and indicator of the order in the position of the new order, receive a user selection of the order, receive a verification, and provide a notification, provide medication component to be picked from inventory, receive selection indicating verification e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); providing captured images of each component to prepare medication, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9 and 12-19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 12 (provide an indication for display), 4, 14 (update virtual queue), 5, 15 (provide delivery progress information), 6, 16 (display notification to fill), 8, 18 (notification indicating medication to be combined with another order), 9, 19 (display a notification), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 12 (aggregate orders), 3, 13 (receive captured images), 5, 15 (store delivery progress information and provide the delivery progress information), 6, 16 (identify unused medication to be returned), 7, 17 (compare expiration of the returned unused medication and delivery deadline) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the image capture device and graphical tools are not directed to generic computer functions and provide significant improvements in medication preparation.  Some of the claims require various capture devices and graphical tools, which are in the physical realm of things, but it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  Generic computer technology for capturing images and using graphical tools on a computer to manipulate images do not recite an improvement to a particular computer technology. Using a computer to capture data and manipulate data embodies the most basic functions of a computer.  All of these computer functions are well-understood, routine, and conventional activities previously known to the industry.  Each step does no more than require a generic computer to perform conventional computer functions.  The use of conventional computer components to perform conventional steps to implement an abstract idea has repeatedly been found to not make an abstract idea patent eligible. See Alice, 573 U.S. at 217-18 (Instructing one to “apply” an abstract idea and reciting no more than generic computer elements performing generic computer tasks does not make an abstract idea patent eligible.).  According to para. 67 of the present application, graphical tools are similar to existing systems and therefore does not provide an improved computer resource.
Applicant argues that similar to Thales, the graphical information obtained using an image recording device and then displayed for verification to a user is in a non-conventional manner and thus not directed to an abstract idea.  In Thales, the improvement was in a physical tracking system. The use of mathematics to achieve an improvement no more changed the conclusion that improved physical things and actions were the subject of the claimed advance than it did in Diamond v. Diehr, 450 U.S. 175 (1981).  Here in contrast, the focus of the claims is not a physical-realm improvement but an improvement in wholly abstract ideas—the selection analysis of information, followed by display of the results. In Thales, the claims recited an improved method of utilizing inertial sensors to determine position and orientation of an object on a moving platform not directed to an abstract idea or law of nature. 850 F.3d at 1349. We noted that even though the system used conventional sensors and a mathematical equation, the claims specified a particular configuration of the sensors and a particular method of utilizing the raw data that eliminated many of the complications inherent in conventional methods. Id. at 1348–49. The present claims do not provide a particular configuration or a particular method.
Applicant argues that providing the captured images and the graphical tools after the first user selection conserves vital resources of the processor.  Examiner states that the conservation of a processor is not supported by objective evidence and is purely Applicant’s subjective opinion and therefore, Examiner maintains the rejection.  
Applicant argues that the claims recite an improved interface similar to Core Wireless. Core Wireless required “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed.  The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.”  This claim limitation restrains the type of data that can be displayed in the summary window.  Finally, the claim recites that the summary window “is displayed while the one or more applications are in an unlaunched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The specification in Core Wireless further discloses an improved user interface for electronic devices, particularly those with small screens; teaching that the prior art interfaces had many deficits related to the efficient functioning of the computer. Examiner is unable to find any support regarding an improved interface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glass – U.S. Patent No. 10,192,193 – Teaches a system for providing a dispensing workflow in a pharmacy
Tong – U.S. Publication No. 2005/0096941 – Teaches a method for redistributing unused medications
Simmons et al. – U.S. Publication No. 2014/0278466 – Teaches a method for a pharmacy workflow
Yuyama et al. – U.S. Publication No. 2016/0114925 – Teaches a system for a medicine inspection device using images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626